Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, 9, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2013/0252713) in view of Shui (US 2016/0073218 A1).
Regarding claim 1, Nelson discloses a system comprising a casino server and an electronic casino device including a beacon configured to wirelessly communicate with personal devices of players (¶ [0038]: EGM can support one or more wireless communication interfaces for communicating with a portable device), and at least one processor executing instructions which cause the at least one processor to: wherein the beacon is configured to broadcast the beacon ID to a personal device associated with a player account (¶ [0035]: EGM can allow a secondary portable electronic device to use the EGM as a network access point if the user … is associated with a player tracking account), wherein the casino server is further configured to receive a pairing request including a transmitted beacon ID from the personal device associated with the player account (¶ [0039]), store a valid association between the personal device associated with the player account and the electronic casino device (¶ [0039]), and authorize one or more connected actions to be performed by the personal device based on the valid association between the personal device and the electronic casino device (¶ [0039]).  Shui suggests—where Nelson does not disclose—a server configured to generate beacon IDs (Abstract), transmitting a request for a unique beacon ID to the casino server (500), receive the unique beacon ID from the casino server in response to the request (S530), and configure the beacon with the unique beacon ID (S550), wherein the pairing request is generated in response to the broadcast of the unique beacon ID to the personal device (S550) and validating that the transmitted beacon ID matches the unique beacon ID (S560).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Nelson and Shui in order to make pairing of the user device more seamless and painless.
Regarding claim 2, Nelson discloses wherein the beacon is configured to automatically detect, via the beacon, the personal device associated with the player account proximate the electronic casino device, wherein transmitting a request for a unique beacon ID includes transmitting the request based on the automatic detection of the personal device by the beacon (106). 
Regarding claim 3, Shui suggests—where Nelson does not disclose—wherein the instructions further cause the at least one processor of the electronic casino device to receive a request a Bluetooth pairing).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Nelson and Shui in order to avoid spurious attempts to pair the device.
Regarding claim 6, Nelson discloses m 1, wherein the casino server is further configured to transmit a pairing authorization message to the electronic casino device based on the valid association (¶ [0039]), wherein the electronic casino device is further configured to pair with the personal device associated with the player account using the beacon ID based on receipt of the pairing authorization message (¶ [0039]), and wherein the pairing establishes a wireless communication session between the personal device and the electronic casino device (¶ [0039]). 
Regarding claim 7, Nelson discloses wherein the electronic casino device is further configured to prohibit receipt of application layer network packets of a wireless communications protocol by the electronic casino device from the personal device associated with the player account (¶ [0010]: blocking network access via the communication interface). 
Regarding claim 9, Nelson discloses detecting a disconnection of the personal device associated with the player account and the beacon, and transmit a disconnection message to the casino server, thereby causing the association between the personal device and the electronic casino device to be updated and stored as invalid (208 - 210). 
Regarding claim 12, Nelson discloses wherein the one or more connected actions includes at least one of one or more of digital wallet transactions with the electronic casino device, identifying the player as a loyalty member in a loyalty program, establishing a gaming session, pausing a gaming session, and reserving the electronic casino device (¶ [0035]: EGM can allow a secondary portable electronic device to use the EGM as a network access point if the user … is associated with a player tracking account). 
626), a mobile device associated with a player account from a wireless beacon of the player tracking device (¶ [0035]: EGM can allow a secondary portable electronic device to use the EGM as a network access point if the user … is associated with a player tracking account), receive a request including a transmitted beacon ID from the mobile device associated with the player account (¶ [0039]), store a valid association between the mobile device associated with the player account and the player tracking device (¶ [0039]), and authorize one or more connected actions to be performed by the mobile device based on the valid association between the mobile device and the player tracking device (¶ [0039]).  Shui suggests—where Nelson does not disclose—receiving, from a player tracking device associated with a beacon, a request for a custom beacon ID (500), generate the custom beacon ID (S530), transmit the custom beacon ID to the player tracking device for transmission (S550), wherein the request is generated in response to the transmission of the custom beacon ID to the mobile device associated with the player account (S560), and determining that the transmitted beacon ID matches the custom beacon ID (S560).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Nelson and Shui in order to make pairing of the user device more seamless and painless.
Regarding claim 14, Nelson discloses wherein the instructions further cause the at least one processor to transmit a pairing authorization message to the player tracking device based on the valid association (¶ [0039]), thereby causing the player tracking device to connect with the mobile device associated with the player account using the beacon ID based on receipt of the pairing authorization message (¶ [0039]), wherein the pairing establishes a wireless connection between the mobile device and the player tracking device (¶ [0039]). 


EGM can allow a secondary portable electronic device to use the EGM as a network access point if the user … is associated with a player tracking account). 
Regarding claim 18, Nelson discloses computer-implemented method for wirelessly communicating between an electronic casino device and a personal device associated with a player players (¶ [0038]: EGM can support one or more wireless communication interfaces for communicating with a portable device), the method comprising, receiving, by a central server from the personal device associated with the player account (¶ [0035]: EGM can allow a portable electronic device to use the EGM as a network access point if the user … is associated with a player tracking account), a pairing request including a transmitted beacon ID to the personal device associated with the player account (¶ [0039]),, confirming, by the central server, that the transmitted beacon ID matches the custom beacon ID (¶ [0039]), and authorizing one or more connected actions to be performed by the personal device based on the confirmation that the transmitted beacon ID matches the custom beacon ID (¶ [0039]).  Shui suggests—where Nelson does not disclose—generating a request for a custom beacon identifier (500), receiving the custom beacon ID in response to the request (S550) and transmitting the custom beacon ID to a beacon of the electronic casino device, wherein the beacon is configured to broadcast the custom beacon ID to the personal device (S560), wherein the pairing request is generated in response to the broadcast of the custom beacon ID (S550).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Nelson and Shui in order to make pairing of the user device more seamless and painless.

106). 
Regarding claim 20, Nelson discloses transmitting a pairing authorization message from the central server to the electronic casino device based on the confirmation that the transmitted beacon ID matches the custom beacon ID (¶ [0039]), and wirelessly pairing, by the electronic casino device, with the personal device associated with the player account using the beacon ID based on receipt of the pairing authorization message (¶ [0039]), wherein the pairing establishes a wireless communication session between the personal device and the electronic casino device (¶ [0039]).  

Allowable Subject Matter
Claims 4, 5, 8, 10, 11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715